DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2022.

Specification
The disclosure is objected to because of the following informalities:
On page 12, line 5, “required?” should be amended to recite --required--.
Appropriate correction is required.

Claim Objections
Claims 1, 4, 6, 7, and 8 are objected to because of the following informalities:
Claim 1 recites “the through hole” in lines 9-10. While it is understood that the through hole refers to the “hole through the coated substrate”, the examiner recommends referring to the “through hole” as --the hole-- throughout the claims to maintain claim term consistency.
Claims 4, 6, 7, and 8 also recite “through hole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer contour" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --an outer contour--.
Claim 1 recites the limitation "the desired setting support" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a desired setting support--.
Claim 1 recites “after dissolution” in line 9, while the claim previously referred to “removing the resin layer”. Thus, it is somewhat unclear if “dissolution” is referring to the “removing” or a different step. For examination purposes, “dissolution” will be interpreted as --removal--.
Claim 2 recites “an electrically conductive layer” in lines 3-4. It is unclear if this refers to the electrically conductive layer established in claim 1 or a different one. The examiner recommends amending this to recite --the electrically conductive layer--.
Claim 2 recites the limitation "the resin remaining" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --resin remaining--.
Claim 3 recites the limitation "the removal" in line 2 (in reference to the conductive layer).  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --removal--.
Claim 3 recites the limitation "the electrically conductive layer not covered" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --portions of the electrically conductive layer not covered--.
Claim 5 recites the limitation "the chemical dissolution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --chemical dissolution--.
Claim 6 recites the limitation "the securing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --securing--.
Claim 7 recites the limitation "the correction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --a correction--.
Claim 8 recites the limitation "the securing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --securing--.
Claim 9 recites the limitation "the deposition" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends amending this to recite --the electrodeposition--.
Claim 10 recites the Markush group “the group comprising nickel, gold, silver, platinum, rhodium, palladium, copper and alloys thereof”. However, the term “comprising” renders this group open-ended and thus indefinite in scope (see MPEP 2117 I.). The examiner recommends amending “comprising” to recite --consisting of--.
Claim 11 recites the Markush group “the group including silicon, ceramic, glass and quartz”. However, the term “including”, interpreted as synonymous with “comprising” (MPEP 2111.03 I.), renders this group open-ended and thus indefinite in scope (see MPEP 2117 I.). The examiner recommends amending “including” to recite --consisting of--.
Any remaining claims are rejected by virtue of dependency on a rejected base claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner unsuccessfully attempted to contact the attorney of record to propose amendments to place the application in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter:
Bourban et al. (U.S. PGPub 2019/0133270) by the same assignee is considered the closest art of record. Bourban et al. discloses a similar method, including most of the features of the dependent claims, except that the coating/pattern comprises a resin layer (20) having an opening larger than a hole (18) in the conductive layer (16) and the substrate. The resin and the conductive layer are thus not part of a common “pattern” comprising these layers. Furthermore, the inner edge of the opening 22 in the resin layer defines an outer contour of the desired setting shape and does not have an outer contour defining any part of the desired setting shape. Thus, the substrate is not “coated with a pattern comprising an electrically conductive layer covered with a resin layer, the pattern having an inner contour delimiting a hole through the coated substrate and an outer contour corresponding to the outer contour of the desired setting support. Bourban also does not remove the resin layer prior to positioning the stone in the hole and electroplating. Instead, the resin layer 20 remains while the stone is positioned and electroplating occurs.
U.S. PGPub 2008/0066310 and FR2627512 each disclose methods of setting stones via electroplating.
U.S. Patent 6,125,516, U.S. PGPub 2018/0079255, EP2432632, and EP3024351 are references cited in the Background of the instant application (or equivalents thereof), though they are not particularly relevant to the claimed method.

The examiner recommends amending withdrawn claim 12 as follows in order to prepare it for future rejoinder:
A on a setting support and mounting the stone and the setting support on a jewel setting placed on the timepiece or jewellery element or directly on the timepiece or jewellery element.

The examiner notes that claim 13 cannot be effectively rejoined because it is drawn to a product-by-process and thus cannot fully depend from the method of claim 1 for allowability as required for rejoinder. It is recommended that Applicant cancel claim 13 to prepare the application for future allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726